

Exhibit 10.3
 
EXECUTION VERSION


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the "Agreement") is made and entered into as
of October 26, 2007 by and between NexMed, Inc., a Nevada corporation (the
"Company"), and the "Purchaser" named in that Purchase Agreement of even date
herewith by and between the Company and the Purchaser (the "Purchase
Agreement").
 
The parties hereby agree as follows:
 
1.              Certain Definitions.
 
As used in this Agreement, the following terms shall have the following meanings
and any terms not defined herein shall have the meaning ascribed to them in the
Purchase Agreement:
 
"Common Stock" shall mean the Company's common stock, par value $0.001 per
share.
"Investor" and "Investors" shall mean the Purchaser identified in the Purchase
Agreement and any transferee of the Purchaser who is a permitted assignee of any
Note, Warrant or Registrable Securities.
 
"Note" shall mean the Company's note Due June 30, 2009 issued and sold to the
Purchaser pursuant to the Purchase Agreement.
"Principal Market" shall mean the NASDAQ Capital Market or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
"Trading Day" shall mean a day on which there is trading on the Principal
Market.
"Prospectus" shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
"Register," "registered" and "registration" refer to a registration made by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such registration statement or document.
"Registrable Securities" shall mean (a) the Underlying Shares or other
securities issued or issuable to each Holder or its permitted transferee or
designee (i) upon exercise of the Warrant, or (ii) upon any distribution with
respect to, any exchange for or any replacement of such Warrant, or (iii) upon
any conversion, exercise or exchange of any securities issued in connection with
any such distribution, exchange or replacement; (b) securities issued or
issuable upon any stock split, stock dividend, recapitalization or similar event
with respect to the foregoing; and (c) any other security issued as a dividend
or other distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses.
 


--------------------------------------------------------------------------------





 
"Registration Statement" shall mean any registration statement filed under the
1933 Act of the Company that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
"SEC" means the U.S. Securities and Exchange Commission.
 
"Underlying Shares" means the shares underlying the Warrant to purchase up to:
(i) 350,000 shares of the Company's Common Stock upon Closing, and (ii) 100,000
shares of the Company's Common Stock if the Note remains outstanding twelve (12)
months from the date of this Registration Rights Agreement.
 
"Warrant" means the Company's warrant issued and sold to the Purchaser pursuant
to the Purchase Agreement.
 
 
"1933 Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
"1934 Act" means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2.             Registration.
 
(a) Registration Statements. Following the closing of the purchase and sale of
the Note and Warrant contemplated by the Purchase Agreement (the "Closing Date")
and before November 30, 2007, the Company shall prepare and file with the SEC
one Registration Statement on Form S-3 (or, if Form S-3 is not then available to
the Company, on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities) covering the
resale of the Registrable Securities in an amount equal to the number of shares
of Common Stock necessary to permit the exercise in full of the Warrant. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the Rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to counsel to the Investor prior to its
filing or other submission.
 
(b) Expenses. The Company will pay all expenses associated with each
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals.
 
(c) Effectiveness.
 


--------------------------------------------------------------------------------



 
(i) The Company shall use its best efforts to have each Registration Statement
declared effective as soon as practicable, but in no event later than 5 days
following the date on which the SEC notifies the Company or its counsel that the
Registration Statement is not subject to any further review. In connection
therewith, the Company shall respond to all SEC comments on the Registration
Statement and file any amendments to the Registration Statement as soon as
reasonably practicable following any date on which the SEC furnishes comments
to, asks questions of, or requests further information from, the Company or its
counsel with respect to the Registration Statement or any part thereof or any
document incorporated by reference therein. After any Registration Statement is
declared effective by the SEC, the Company shall cause such Registration
Statement to remain effective in accordance with the terms hereof, subject to
permitted suspension of such effectiveness only for Allowed Delays (as defined
below). On or prior to the date any Registration Statement is declared effective
by the SEC, the Company shall cause the Registrable Securities to be
specifically listed or included for quotation on the Nasdaq National Market
System, the Nasdaq Small Cap Market, the New York Stock Exchange or the American
Stock Exchange, and maintain such listing and quotation for the Registrable
Securities and the Common Stock in general.
 
(ii) For not more than twenty (20) consecutive Trading Days and for a total of
not more than sixty (60) Trading Days in any twelve (12) consecutive month
period, the Company may delay the disclosure of material non-public information
concerning the Company, by suspending effectiveness of any registration
contemplated by this Section not containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an "Allowed Delay"); provided, that the Company shall
promptly (a) notify the Investor in writing of the existence of (but in no
event, without the prior written consent of the Investor, shall the Company
disclose to the Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, and (b) advise the
Investor in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay. The duration of the Registration Period will be
extended by the number of days of any and all Allowed Delays.
 
(d) Underwritten Offering. If any offering pursuant to a Registration Statement
pursuant to Section 2(a) hereof involves an underwritten offering, the Company
shall have the right to select an investment banker and manager to administer
the offering, which investment banker or manager shall be reasonably
satisfactory to the Investor.
 
3.              Company Obligations. The Company will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
(a) use its best efforts to cause such Registration Statement to become
effective and to remain continuously effective for a period (the "Registration
Period") that will terminate upon the earlier of the date on which all
Registrable Securities, covered by such Registration Statement, as amended from
time to time (i) have been sold or (ii) become available for resale without
registration or limitation pursuant to Rule 144(k) of the 1933 Act.


--------------------------------------------------------------------------------



 
(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 3(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all Registrable Securities; provided that, at least five (5)
business days prior to the filing of a Registration Statement or Prospectus, or
any amendments or supplements thereto, the Company will furnish to counsel to
the Investor copies of all documents proposed to be filed;


(c) permit counsel designated by the Investor to review each Registration
Statement and all amendments and supplements thereto no fewer than five (5)
business days prior to their filing with the SEC, and reimburse Investor for the
documented cost of such review, not to exceed $2,000.00;


(d) furnish to the Investor and its legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment, and provided that such items shall be redacted
prior to delivering to the Investor and its counsel to the extent necessary to
avoid disclosure of material non-public information concerning the Company), and
(ii) such number of copies of a Prospectus, including a preliminary prospectus,
and all amendments and supplements thereto and such other documents as such
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Investor;
 
(e) in the event the Company selects an underwriter for the offering, the
Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;
 
(f) if required by the underwriter, at the request of the Investor, the Company
shall furnish, on the date that Registrable Securities, as applicable, are
delivered to an underwriter, if any, for sale in connection with the
Registration Statement (i) an opinion, dated as of such date, from counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the underwriter and the Investor and (ii) a letter, dated such
date, from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriter
and the Investor;
 
(g) make reasonable effort to prevent the issuance of any stop order or other
suspension of effectiveness and, if such order is issued, obtain the withdrawal
of any such order at the earliest possible moment;


--------------------------------------------------------------------------------



 




(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Investor and its
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as the Investor reasonably requests in writing and do any and all
other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, or to become subject to any tax in any such state or jurisdiction
where it is not otherwise subject;
 
(i) cause all Registrable Securities covered by a Registration Statement to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then quoted or listed;
 
(j) immediately notify the Investor, at any time when a Prospectus relating to
the Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and at the
request of any such holder, promptly prepare and furnish to such holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the purchaser
of such Registrable Securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; and
(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
months, beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933 Act
(for the purpose of this subsection 3(1), "Availability Date" means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company's fiscal year, "Availability Date" means the
90th day after the end of such fourth fiscal quarter).
 
4.             Obligations of the Investor.
 
(a) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities, that the Investor shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably required to effect the registration of such Registrable
Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request. At least ten (10) business
days prior to the first anticipated filing date of any Registration Statement,
the Company shall notify the Investor of the information the Company requires
from the Investor if the Investor elects to have any of the Registrable
Securities included in the Registration Statement. The Investor shall provide
such information to the Company at least five (5) business days prior to the
first anticipated filing date of such Registration Statement if the Investor
elects to have any of the Registrable Securities included in the Registration
Statement.
 


--------------------------------------------------------------------------------





 
(b) The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from the Registration Statement, in which case the
Investor shall be deemed to have waived its rights to have Registrable
Securities registered under this Agreement.
 
(c) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event rendering a Registration Statement no longer effective,
the Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Investor's receipt of the copies of the supplemented or amended
prospectus filed with the SEC and, if required, declared effective and, if so
directed by the Company, the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor's possession of the prospectus covering
the Registrable Securities, current at the time of receipt of such notice.
 
5.             Indemnification.
 
(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law the Investor, its officers,
directors, stockholders and employees and each person who controls such Investor
(within the meaning of the 1933 Act) against all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorney's fees)
and expenses imposed on such person caused by (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or any preliminary prospectus or any amendment or supplement thereto or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are based upon any information furnished in writing
to the Company by such Investor, expressly for use therein, or (ii) any
violation by the Company of any federal, state or common law, rule or regulation
applicable to the Company in connection with any Registration Statement,
Prospectus or any preliminary prospectus, or any amendment or supplement
thereto, and shall reimburse in accordance with subparagraph (c) below, each of
the foregoing persons for any legal and any other expenses reasonably incurred
in connection with investigating or defending any such claims. The foregoing is
subject to the condition that, insofar as the foregoing indemnities relate to
any untrue statement, alleged untrue statement, omission or alleged omission
made in any preliminary prospectus or Prospectus that is eliminated or remedied
in any Prospectus or amendment or supplement thereto, the above indemnity
obligations of the Company shall not inure to the benefit of any indemnified
party if a copy of such corrected Prospectus or amendment or supplement thereto
had been made available to such indemnified party and was not sent or given by
such indemnified party at or prior to the time such action was required of such
indemnified party by the 1933 Act and if delivery of such Prospectus or
amendment or supplement thereto would have eliminated (or been a sufficient
defense to) any liability of such indemnified party with respect to such
statement or omission. Indemnity under this Section 5(a) shall remain in full
force and effect regardless of any investigation made by or on behalf of any
indemnified party and shall survive the permitted transfer of the Registrable
Securities.
 


--------------------------------------------------------------------------------



 
(b) Indemnification by Holder. In connection with any registration pursuant to
the terms of this Agreement, the Investor will furnish to the Company in writing
such information as the Company reasonably requests concerning the holders of
Registrable Securities or the proposed manner of distribution for use in
connection with any Registration Statement or Prospectus and agrees to indemnify
and hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders and each person who controls the
Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney's fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Investor to the Company specifically for inclusion
in such Registration Statement or Prospectus or amendment or supplement thereto.
In no event shall the liability of an Investor be greater in amount than the
dollar amount of the proceeds (net of all expense paid by such Investor and the
amount of any damages such holder has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.


(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


--------------------------------------------------------------------------------



 
(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder and the amount of any damages such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission) received by it upon the sale of all the Registrable
Securities sold by such indemnified party which were covered by the relevant
Registration Statement or Prospectus contained therein.
 
6. Miscellaneous.
 
 
(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the parties hereto. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of the Investor.
 
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.
 
(c) Assignments and Transfers by Investor. This Agreement and all the rights and
obligations of the Investor hereunder may not be assigned or transferred to any
transferee or assignee except to a holder of any Note or Registrable Securities
which is a permitted assignee pursuant to the assignment provisions of such
instruments.


(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company without the prior written consent of Investor, except that
without the prior written consent of the Investor, but after notice duly given,
the Company shall assign its rights and delegate its duties hereunder to any
successor-in-interest corporation, and such successor-in-interest shall assume
such rights and duties, in the event of a merger or consolidation of the Company
with or into another corporation or the sale of all or substantially all of the
Company's assets.
 
(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


--------------------------------------------------------------------------------


 
(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.
 
(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(k) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law.
 
(l) No Jury Trial. The Company and, by acceptance of the benefits hereof, the
Purchaser, knowingly and voluntarily waive any and all rights they may have to a
trial by jury with respect to any litigation based on, or arising out of, under,
or in connection with, this Registration Rights Agreement and for any
counterclaim therein.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

     
The Company:
NEXMED, INC.  
   
 
    By:   /s/ Mark Westgate  

--------------------------------------------------------------------------------

Mark Westgate   Vice President and Chief Financial Officer




     
The Investor:
TWIN RIVERS ASSOCIATES LLC  
   
   
    By:   /s/ Charles Duck Jr.  

--------------------------------------------------------------------------------

Charles Duck Jr.   Managing Member


--------------------------------------------------------------------------------

